Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 5/16/2022.
	Claims 2-5, 7-20 and 22-23 have been examined and are pending with this action.  

Response to Arguments
Applicant’s arguments filed in the amendment filed 5/16/2022, have been fully considered but are not persuasive based on the argument provided below. The reasons set forth below.

Applicant:  
Applicant argues the provided arts does not discloses the downloaded data from the network site configured so that the network site can be reproduced from the downloaded data on the data storage device and the downloaded data being sufficient to reproduce the network site while the data storage device is not accessing the network site.

Applicant:  

Examiner sites that the downloaded data from the network site configured so that the network site can be reproduced from the downloaded data on the data storage device (Takahashi i: [0016]: “a network by way of a wireless manner to a music delivery server which stores thereinto compressed musical data, for downloading the musical data to reproduce the downloaded musical data, wherein: the music-delivery-available portable terminal apparatus is comprised of: means operated in such a manner that when the interruption of the downloading operation of the musical data happens to occur since another site connected to said network is viewed while the musical data is downloaded, downloading operation of a remaining part of the musical data is automatically restarted within empty time of downloading the viewed data”).
the downloaded data being sufficient to reproduce the network site while the data storage device is not accessing the network site  (Takahashi: [0038]: “ the portable terminal apparatus itself can download both the musical data and the image data into the storage unit, and also, can reproduce the musical data as well as can display the image data. Also, such an apparatus used to download is not separately required. Moreover, if the portable terminal apparatus is located within the receivable range, even when the portable terminal apparatus is being moved, both the musical data and the image data can be recorded in the storage unit by employing the portable terminal apparatus. As a consequence, the freedom degree as to the place used to download may be increased, so that no specific limitation is made in a specific location.”).
Takahashi discloses the downloading the musical data to reproduce the downloaded musical data, displays a download interrupted mark on a screen (2) in the case that the above-described downloading operation is interrupted and the downloading data to reproduce the network site data is discloses in above citations.  In addition the term web page is disclosed in the primary art HAO and Takahashi is being used to disclosed the downloading element of the claim language.


Claim Rejections - 35 USC § 103
     

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or non-obviousness.
    	
   	Claims 2-5, 8-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub # 2013/091239) in view of Nakamichi et al (US Pub # 2005/0210098) in  further view of Takahashi et al (US Pub # 2004/0047304).

.
As per claim 2, Hao discloses a data storage device comprising:
 A processor and a memory (Hao:  Fig 1:) ;
network connection unit configured to connect to a network site, to a server, and to an electronic device (Hao: [0019] & Fig 1: “Streaming server 114 may provide the streaming URL to user device 140 based on a security protocol for network 100.) ;
a storage medium configured to store data downloaded from the network site and a controller configured to control operations of the network connection unit and the storage medium, (Hao: [0025] & Fig 1: “If user device 140 has been successfully registered with registration server 104, registration server 104 may send a short message service (SMS) to user device 140 with instructions to download a streaming video application that supports optimized selection of a network for delivery of live streaming video.”), the controller further configured to execute the following functions:

receive, from the electronic device, uniform resource locator ("URL") information of a web page stored at the network site and an authentication code associated with the electronic device; (Hao: [025 & 0027] & Fig 1: “Registration server 104 may register user device 140, for instance, via a secure webpage & Application server 120 may receive administrative input and define network logic for network 100, such as a number of user devices 140 that may register in network 100 (or particular regions of network 100).); 
Hao does not explicitly discloses receive, from the server, an authentication response and download, in response to the authentication response from the server, data from the network site based on the received URL information
Nakamichi however teaches the electronic device  and transmit the authentication code to the server and receive, from the server, an authentication response and download, in response to the authentication response from the server, data from the network site the data comprising the web page that corresponds to the received URL information (Nakamichi: [ABS & 0032] & Fig 2: “method which virtualizes a plurality of storage devices distributed over a network to be managed, a storage state manager, in a storage management server, manages a storage usage state in each storage device, a network state manager manages a traffic state of each network device & a path information setup portion transmits/receives storage data with the storage data path & normal voice and Web transferred between the host and the WAN 650 flow on the IP-SAN network 640.).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Hao in view of Nakamichi to figure out the address of storage device.  One would be motivated to do so because this technique advantageously facilitates the management of storage devices (Nakamichi: [0003]).

Modified Hao does not explicitly discloses the downloaded data from the network site configured so that the network site can be reproduced from the downloaded data on the data storage
device.

Takahashi however teaches the downloaded data from the network site configured so that the web page can be reproduced from the downloaded data on the data storage device (Takahashi: [0016]: “a network by way of a wireless manner to a music delivery server which stores thereinto compressed musical data, for downloading the musical data to reproduce the downloaded musical data, wherein: the music-delivery-available portable terminal apparatus is comprised of: means operated in such a manner that when the interruption of the downloading operation of the musical data happens to occur since another site connected to said network is viewed while the musical data is downloaded, downloading operation of a remaining part of the musical data is automatically restarted within empty time of downloading the viewed data”).
the downloaded data being sufficient to reproduce the network site while the data storage device is not accessing the network site  (Takahashi i: [0038]: “ the portable terminal apparatus itself can download both the musical data and the image data into the storage unit, and also, can reproduce the musical data as well as can display the image data. Also, such an apparatus used to download is not separately required. Moreover, if the portable terminal apparatus is located within the receivable range, even when the portable terminal apparatus is being moved, both the musical data and the image data can be recorded in the storage unit by employing the portable terminal apparatus. As a consequence, the freedom degree as to the place used to download may be increased, so that no specific limitation is made in a specific location.”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Hao in view of Takahashi to figure out the reproduction of the downloaded data.  One would be motivated to do so because this technique advantageously facilitates the downloading operation and reduces communication time (Takahashi: [0018]).

Claims 12 & 20 are rejected based on claim 2 rejection.

As per claim 3, Hao- Nakamichi-Takahashi discloses the data storage device of claim 2, wherein the electronic device is located on a network different from a network of the data storage device (Hao: [ABS] & Fig 1: “receiving a request to provide streaming video content from a user device. A location is identified for the user device. Available networks to deliver the streaming video content are identified based on the location of the at least one user device.,”).  Multiple networks are discloses.  	As per claim 4, Hao- Nakamichi-Takahashi discloses the data storage device of claim 3, wherein the electronic device is located on a network different from a network of the server (Hao: [ABS] & Fig 1: “receiving a request to provide streaming video content from a user device. A location is identified for the user device. Available networks to deliver the streaming video content are identified based on the location of the at least one user device.,”).  Multiple networks are discloses.  
	As per claim 8, Hao- Nakamichi-Takahashi discloses the data storage device of claim 2, wherein the authentication code is included within the URL information (Hao: [0030] & Fig 1: “Device server 108 may enforce network logic provided by application server 120. For example, authenticated user devices 140 may receive the video content via a streaming URL, which may be delivered through a secure hypertext transfer protocol secure (HTTPS) connection. User devices 140 that fail the authentication process may not receive the streaming URL.”).	As per claim 9, Hao- Nakamichi-Takahashi discloses the data storage device of claim 2, wherein the authentication code is associated with user account information of the data storage device (Hao: [0019] & Fig 1: “Streaming server 114 may provide the streaming URL to user device 140 based on a security protocol for network 100. Streaming server 114 may provide the streaming URL to user device 140 after user device 140 has been authenticated, for instance, by application server 120 in conjunction with device server 108, as described below,”).	As per claim 10, Hao- Nakamichi-Takahashi discloses the data storage device of claim 2, wherein the authentication response indicates that the electronic device is authorized to transmit the URL information (Hao: [035] & Fig 1: “Device server 108 may provide a streaming URL (if authentication of user device 140 is successful) or an error message (if authentication of user device 140 fails). In one implementation, user device 140 may communicate with device server 108 through an HTTPs connection.”).	As per claim 11, Hao- Nakamichi-Takahashi discloses the data storage device of claim 2, wherein the authentication response indicates that the electronic device transmitted the URL information (Hao: [0030] & Fig 1: “Device server 108 may enforce network logic provided by application server 120. For example, authenticated user devices 140 may receive the video content via a streaming URL, which may be delivered through a secure hypertext transfer protocol secure (HTTPS) connection. User devices 140 that fail the authentication process may not receive the streaming URL.”).

Claims 13 and 15-19 are rejected based on above depend claims rejections.

		
Claim 7 and 23  rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub # 2013/091239) in view of Nakamichi et al (US Pub # 2005/0210098) in further view of Takahashi et al (US Pub # 2004/0047304) and in further view of in view of Piernot et al (US Pub # 2012/030294).

As per claim 7, Hao- Nakamichi-Takahashi data storage device of claim 2 (Hao: [0030] & Fig 1: “Device server 108 may enforce network logic provided by application server 120. For example, authenticated user devices 140 may receive the video content via a streaming URL, which may be delivered through a secure hypertext transfer protocol secure (HTTPS) connection. User devices 140 that fail the authentication process may not receive the streaming URL.”).
Hao doesn’t explicitly teaches ,
Piernot however discloses, wherein the URL information received from the electronic device is determined by the electronic device in response to activation of a user input element of the electronic device  (Piernot: [0024]: “The user of the device activates the link (e.g., clicks on the link or copies the link into the address bar of the device's browser) and a request (e.g., an HTTP request) is directed to the corresponding LTPS,”).
It would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Hao in view of Piernot  to figure out the activation of the devices.  One would be motivated to do so because this technique advantageously aids in obtaining, at the device, a link to a content element that is stored at the content source, wherein the link includes a pointer to a link-translating proxy server (LTPS) that is located outside of the access network and additional information that corresponds to a Universal Resource Locator (URL) for the content element [Piernot: ABS].

Claims 23 is rejected based on claim 7 rejection.

Allowable Subject Matter
Claims 5, 14 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The limitations of all the dependents claims are to be dissolved in all independent claims for allowance.              
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/               Examiner, Art Unit 2449